Citation Nr: 0504537	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-34 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral eye disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to an increased rating for chondromalacia 
with internal derangement of the right knee, currently 
assigned a 20 percent evaluation.

5.  Entitlement to an increased rating for tendonitis of the 
left knee, currently assigned a 10 percent evaluation.

6.  Entitlement to an increased rating for tendonitis of the 
right ankle, currently assigned a 10 percent evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2003.  In December 2003 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The Board accepts the official transcript of 
that hearing, which has been incorporated into the claims 
file, as the substantive appeal, and, accordingly, the appeal 
has been perfected, and is properly before the Board.  See 
38 C.F.R. §§ 20.200, 20.202 (2004).  

For reasons expressed below, this appeal, in part, is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

Evidence received since an October 1984 RO decision, which 
denied service connection for hypertension, includes evidence 
which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   

Service connection for hypertension was denied by the RO in 
an unappealed October 1984 rating decision.  However, the 
previously denied claim may be reopened by submission of new 
and material evidence, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The appellant's request to reopen his claim was received in 
December 2001.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004). 

Evidence of record at the time of the October 1984 rating 
decision included service medical records and the report of a 
VA examination conducted in July 1984, neither of which 
showed a diagnosis of hypertension.  The RO denied the claim 
on the basis that hypertension was not currently shown.

Evidence received since that decision includes a VA medical 
record dated in October 1986, which notes that the veteran 
was seen for a refill of hydrochlorothiazide, which is a 
medication used to treat hypertension.  Dorland's Illustrated 
Medical Dictionary, 783 (27th ed, 1988).  He was noted to be 
normotensive on that occasion, and blood pressure was 137/85.  
In September 1994, he was hospitalized in a VA Medical Center 
(VAMC) for treatment of hypertension.  Other VA medical 
records, dated from 1998 to 2003, show treatment for 
hypertension.    

The medical evidence that the veteran was prescribed 
medication for hypertension in 1986, together with the later 
medical evidence clearly showing hypertension to be present, 
relates to an unestablished fact necessary to substantiate 
the claim, and is neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim.  In this regard, the Board notes that on a VA 
examination in July 1984, the veteran reported a history of 
high blood pressure in service, and his blood pressure on the 
examination was 140/90.  However, the diagnosis was 
hypertension by history, normotensive on examination, and the 
claim was denied solely because chronic hypertension was not 
currently shown.  Thus, the additional medical evidence that 
the veteran was on medication for hypertension by October 
1986 raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   


ORDER

New and material evidence to reopen a claim for service 
connection for hypertension has been received; to that 
extent, the appeal is granted.


REMAND

Because the claim for service connection for hypertension has 
been reopened with the submission of new and material 
evidence, additional assistance in developing evidence 
pertinent to the veteran's claim must be provided, as well as 
further notification.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

To begin with, VA medical records of the veteran's treatment 
must be obtained, particularly the earliest records of post-
service treatment for hypertension.  Evidence currently on 
file indicates that in 1986, the veteran moved from 
Montgomery to Phoenix.  In October 1986, he requested that 
both his claims file and his medical records be transferred 
to Phoenix.  The claims file reflects a transfer to Phoenix 
at that time, but does not show that the medical records were 
transferred from Montgomery (although a request was made to 
Tucson for records).  

The file also shows that in October 1986, he applied for 
treatment at the Phoenix VAMC.  He was seen, and requested a 
refill of a prescription of hydrochlorothiazide, which, as 
noted above, is a medication used to treat hypertension.  He 
was noted to be "here from Montgomery."  He was provided a 
30-day supply of the medication, but it was noted that he was 
nonservice-connected, and did not require hospitalization, 
and, therefore, ineligible for treatment.  He was referred to 
the community.  

The evidence currently of record next shows his 
hospitalization in the Montgomery VAMC in September 1994 for 
treatment of hypertension.  At that time, a history of 
hypertension known for approximately 5 years, with no 
treatment for several weeks, was reported.  His blood 
pressure was 200/124, and he was admitted for treatment.  
Notations added to the records request indicate he was also 
treated in Birmingham around that time.  

From this, it appears that although he was prescribed 
medication for hypertension in 1986, there may have been some 
years after that during which the veteran did not receive any 
treatment for hypertension.  However, it is clear that the 
file does not contain all of the records of treatment for 
hypertension prior to September 1994, by which time chronic 
hypertension was demonstrably present.  Thus, it is 
imperative that all available records of treatment during the 
10 years between his discharge from service and this 
hospitalization be obtained.  

In addition, according to a VA examination in January 2003 
(for which the claims file was not available), the veteran 
was hospitalized in the Birmingham VAMC in October 2002, for 
treatment of heart disease, including congestive heart 
failure, due to "pulmonary and peripheral hypertension."  
In order to more fully assess the nature and extent of the 
veteran's current disability, recent VA medical records must 
be obtained, to include the October 2002 hospital report.  

Next, the veteran must be afforded an examination, with the 
claims file for review.  In this regard, in order to trigger 
an examination, at least with respect to a chronic disease, 
the record "need only (1) contain competent evidence that he 
has persistent or recurrent symptoms of [the] disease and (2) 
indicate that those symptoms may be associated with his 
active military service."  Duena v. Principi, 18 Vet. App. 
512, 518 (2004); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  A current diagnosis of hypertension is well-
established.  As to the second criterion, service medical 
records show occasions in August 1979, November 1979, and 
July 1981 when the veteran's diastolic blood pressure reading 
was 90, although there were many other lower findings as well 
while he was in service.  See 38 C.F.R. § 4.104, Code 7101, 
Note 1 (2004) (For VA evaluation purposes, hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater).  The VA examination in July 1984 likewise noted a 
blood pressure of 140/90.  According to that report, he had 
been treated for high blood pressure in service, and he 
reported symptoms of throbbing headaches that he got 
"whenever the blood pressure is high."  This evidence of 
elevated blood pressure readings in and immediately after 
service warrants an examination.  

With respect to the issues of increased ratings for right 
knee, left knee, and right ankle disabilities, the most 
recent treatment records on file are dated in September 2002, 
and at his hearing, the veteran indicated more recent 
treatment.  

The remaining issues are also deferred because VA treatment 
records dated during the immediate post-service years are 
potentially relevant to these issues, involving service 
connection for eye and psychiatric disabilities.  Simply 
stated, as it appears additional VA medical records are 
available, the Board cannot proceed with the adjudication of 
this claim. 

Accordingly, the appeal is REMANDED to the RO, via the AMC in 
Washington, DC, for the following action:

1.  Undertake all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) for the reopened claim for service 
connection for hypertension.  See also 38 
C.F.R. § 3.159 (2004).  Notify the veteran 
of the evidence and information necessary 
to substantiate his reopened claim.  Such 
notice should inform him of the respective 
obligations that he and VA bear in the 
production or obtaining that evidence or 
information.  The notice should also 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim.  

The veteran should also be specifically 
asked to identify the locations and 
approximate time periods of all treatment 
and/or evaluations he received for 
hypertension from the time of his 
discharge from service in 1984 until his 
hospitalization in 1994.  It is important 
for the veteran to understand that this 
medical evidence is critical to his claim.  

2.  Obtain all VA medical records 
pertaining to the veteran's treatment from 
June 1984 to September 1994, in 
particular, for hypertension, eye 
disabilities, or psychiatric disabilities.  
It is essential that all available records 
of his treatment prior to October 1986, 
for any condition, are obtained, since he 
apparently was given medication for 
hypertension prior to that date.  To this 
end, both the Montgomery and Birmingham 
VAMCs should be contacted for records.  In 
addition, ensure that all records of 
treatment during his period of residency 
in Arizona, where he sought VA treatment 
at the Phoenix VAMC in October 1986, are 
obtained.  

3.  Obtain all VA medical records of the 
veteran's treatment for hypertension, eye, 
acquired psychiatric, left and right knee, 
and right ankle disorders from October 
2002 to the present, from the Birmingham 
and Montgomery VAMCs, to include records 
of the veteran's hospitalization in the 
Birmingham VAMC in October 2002.  

4.  Thereafter, schedule the veteran for 
an appropriate examination to identify the 
nature and etiology of hypertension.  
Particularly since (based on a review of 
the record) he is a poor historian, it is 
essential that the claims folder be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to render an opinion as to 
whether, based on examination findings, 
review of service and post-service medical 
records, and medical principles, it is at 
least as likely as not that hypertension 
had its onset in service from August 1979 
to June 1984, or within the one year 
presumptive period (until June 1985).  

If so, the examiner should address whether 
any other currently shown cardiovascular 
disease is causally related to 
hypertension.  The opinion should include 
a complete rationale for all conclusions 
reached.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the reopened 
claim for service connection for 
hypertension on a de novo basis, as well 
as the claims for service connection for a 
bilateral eye disorder (based on new and 
material evidence), a psychiatric 
disorder, and an increased ratings for the 
right knee, left knee, and right ankle 
disabilities.  

If any claim is denied, the veteran should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


